DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II drawn to a method of fabricating an organic light emitting diode display in the reply filed on May 25, 2022 is acknowledged.  Claims 1-8 and 19-20 have been cancelled and claims 21-30 have been added.  Therefore, claims 9-18 and 21-30 are ready for the examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 17 and 18, as currently presented the claims require that a source radio frequency of a dry etching be from 600W to about 1600W and a bias radio frequency be from about 40W to about 200W.  To begin with, it is not clear as to what the recited “source radio frequency” and “bias radio frequency” are referring to.  Specifically, while a dry etching system may have two separate sources of power, including, for example, one for generating plasma and one for biasing a substrate, each of which can be operated at different powers and/or frequencies it is unclear what is covered by the terms “source radio frequency” or “bias radio frequency and the specification fails to provide any discussion of these parameters.  Moreover, while both claims appear to be reciting ranges for frequency (“source radio frequency” and “bias radio frequency”), which is known in the art to be expressed in Hz, the ranges recited in the claims appear to be specifying power which is known in the art to be expressed in Watts (W).  Accordingly, it is not clear if the claimed parameters are meant to represent frequency or power.  Accordingly, the metes and bounds of the above noted terms are unclear.  For the purpose of the examination it will be assumed that the claimed dry etching process is performed with two different sources of power, each of which operating within the claimed power ranges.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 14 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa et al. (WO 2014/155691, hereinafter “Matsuzawa”, relying on the attached English translation).
Regarding claim 9, Matsuzawa teaches in Figs. 22-26 (Fig. 26 shown below) and related text a method for fabricating an organic light emitting diode display device, comprising: 
forming an electrode layer (21, Fig. 22 and ¶[0104] of the English translation) on an insulation layer (16, Fig. 22 and ¶[0104] of the English translation), wherein the electrode layer is electrically connected to an integrated circuit (TR, Fig. 26 and ¶[0116] of the English translation) through a via plug (17, Fig. 22 and ¶[0104] of the English translation) in the insulation layer;
etching the electrode layer (Fig. 23 and ¶[0107] of English translation) to obtain a first electrode (21p, Fig. 23 and ¶[0107] of English translation), wherein the etching of the electrode layer is a dry etching using at least boron chloride (BCI3) as an etchant gas (¶¶[0108]-[0110] of English translation), and the dry etching is performed such that the first electrode has a top surface, a bottom surface, and an inclined surface connecting the top surface and the bottom surface (Fig. 23 and ¶¶[0108]-[0110] of English translation); 
forming a spacer layer (25, Figs. 11 and 24 and ¶[0112] of English translation) covering the inclined surface of the first electrode (Fig. 25);  
forming an organic material stack layer (33, Fig. 25 and ¶[0115] of English translation) on the first electrode; and 
forming a second electrode (34, Fig. 26 and ¶[0087] of English translation) on the organic material stack layer and the spacer layer (Fig. 25).  

    PNG
    media_image1.png
    571
    822
    media_image1.png
    Greyscale


Regarding claim 14 (9), Matsuzawa teaches wherein an angle included between the inclined surface and the bottom surface of the first electrode is from about 45 degrees to about 80 degrees (Fig. 26).  
Regarding claim 21, Matsuzawa teaches in Figs. 22-26 (Fig. 26 shown above) and related text a method for fabricating an organic light emitting diode display device, comprising: 
forming a dielectric layer (16, Fig. 22 and ¶[0104] of English translation) over an integrated circuit (TR, Fig. 26 and ¶[0116] of English translation) and a via plug (17, Fig. 22 and ¶[0104] of English translation) in the dielectric layer; 
depositing a bottom electrode material (21b, Fig. 22 and ¶[0104] of the English translation) over the via plug (Fig. 22); 
patterning the bottom electrode material (Fig. 23 and ¶[0107] of English translation) into a bottom electrode, the bottom electrode having a lateral dimension increasing from a top surface of the bottom electrode to a bottom surface of the bottom electrode (Fig. 23); 
4forming a spacer layer over the bottom electrode (25, Fig. 11 and ¶[0112] of English translation); 
etching the spacer layer to form an opening in the spacer layer (Figs. 12-13, 24 and ¶[0070] of English translation); 
forming an organic material stack (33, Fig. 25 and ¶[0115] of English translation) in the opening; and 
forming a top electrode (34, Fig. 26 and ¶[0087] of English translation) over the organic material stack and the spacer layer.  
Regarding claim 22 (21), Matsuzawa teaches wherein the bottom electrode has a trapezoidal cross-section (Fig. 26).  
Regarding claim 23 (21), Matsuzawa further teaches depositing a bottom diffusion blocking material (21a, Fig. 22 and ¶[0105] of English translation) on the via plug before depositing the bottom electrode material (21b, Fig. 22 and ¶[0105] of English translation), and patterning the bottom diffusion blocking material into a bottom diffusion blocking layer (Fig. 23).  
Regarding claim 24 (23), Matsuzawa teaches wherein the bottom diffusion blocking layer has a lateral dimension increasing from a top surface of the bottom diffusion blocking layer to a bottom surface of the bottom diffusion blocking layer (Fig. 23).  
Regarding claim 25 (21), Matsuzawa further teaches depositing a top diffusion blocking material (21c, Fig. 22 and ¶[0020] of English translation) on the bottom electrode material, and patterning the top diffusion blocking material into a top diffusion blocking layer (Fig. 23).  
Regarding claim 26 (25), Matsuzawa teaches wherein the top diffusion blocking layer has a lateral dimension increasing from a top surface of the top diffusion blocking layer to a bottom surface of the top diffusion blocking layer (Fig. 23).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa as applied to claim 9 above and further in view of Kang et al. (US 2006/0060838, hereinafter “Kang”).
Regarding claim 10, teaching of Matsuzawa was discussed above in the rejection of claim 9 and further includes wherein forming the spacer layer comprises: 
2depositing a dielectric layer (25, Fig. 11 and ¶¶[0067] and [0112]) on the first electrode (21, Fig. 24); and 
removing a portion of the dielectric layer (25, Figs. 13 and 24 and ¶¶[0070]-[0075] and [0112]) to define an opening region on the first electrode (Fig. 24).  
While Matsuzawa, does not explicitly teach that a thickness of the dielectric layer is from about 100 Å to about 400 Å, forming the dielectric layer disclosed by Matsuzawa to the claimed thicknesses is well-known in the art as evidenced by Kang.  Specifically, Kang, in a similar field of endeavor, teaches that the dielectric layer, such as that disclosed by Matsuzawa, can be formed to thicknesses from 100Å to 1000 Å (¶¶[0039]-[0045]), which includes the claimed range from about 100 Å to about 400 Å, in order to define a unit pixel region (¶[0039]) that meets specific design requirements.
Thus, since the prior art teaches all of the claimed elements, and specifically the claimed range for the thickness of the dielectric layer, forming the dielectric layer disclosed by Matsuzawa to the thickness within the claimed range would have been within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention in order to define unit pixel region within the display device that meets specific design requirements.
Regarding claim 11 (10), the combined teaching of Matsuzawa and Kang discloses wherein the organic material stack layer is filled in the opening region (Matsuzawa, Fig. 26).  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa and Kang as applied to claim 10 above and further in view of Yamazaki et al. (US 2003/0197466, hereinafter “Yamazaki”).
Regarding claim 12 (10), the combined teaching of Matsuzawa and Kang was discussed above in the rejection of claim 10 and further includes prior to depositing the dielectric layer on the first electrode, forming a blocking layer (Matsuzawa, 21c, Fig. 22 and ¶[0076] of the English translation) on the first electrode (Matsuzawa, 21b, Fig. 22).  While Matsuzawa and Kang do not explicitly teach that a thickness of the blocking layer is from about 30Å to about 200Å forming the blocking layer disclosed by Matsuzawa to the claimed thicknesses would be obvious to one of ordinary skill in the art as evidenced by Yamazaki.  Specifically, Yamazaki, in a similar field of endeavor, teaches that the blocking layer, such as that disclosed by Matsuzawa, can be formed to thicknesses in a range from 200Å to 1000Å (¶¶[0135]-[0136]), which overlaps the claimed range from about 30Å to about 200Å, in order to prevent oxidation and corrosion of the first electrode layer (¶[0136], where it would be obvious to one of ordinary skill in the art to adjust the range of Yamazaki to include the claimed as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges)).  
Thus, since the prior art teaches all of the claimed elements, forming the blocking layer disclosed by Matsuzawa to the thickness within the claimed range would have been within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention in order to prevent oxidation and corrosion of the first electrode layer.
Regarding claim 13 (12), the combined teaching of Matsuzawa, Kang and Yamazaki discloses wherein removing the portion of the dielectric layer to define the opening region on the first electrode comprises removing a portion of the blocking layer (Yamazaki, Fig. 3C and ¶[0139]), such that a thickness of a first portion of the blocking layer between the spacer layer (Yamazaki, 37, Fig. 3C) and the first electrode (Yamazaki, 36b, Fig. 3C) is greater than a thickness of a second portion of the blocking layer between the first electrode and the organic material stack layer (Yamazaki, 68, Fig. 2B and ¶[0140], since the blocking layer is removed in the area between the first electrode and the organic material stack layer its thickness would be less than that between the spacer layer and the first electrode).  

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa as applied to claim 9 above and further in view of Yamazaki et al. (US 2003/0197466, hereinafter “Yamazaki”) and Huang et al. (US 2020/0035779, hereinafter “Huang”) and Jeong et al. (US 2005/0285100, hereinafter “Jeong”).
Regarding claims 15 (9), 16 (9), 17 (9) and 18 (9), teaching of Matsuzawa was discussed above in the rejection of claim 9.  
Regarding claims 15 (9), 16 (9), 17 (9) and 18 (9), teaching of Matsuzawa was discussed above in the rejection of claim 9.  Matsuzawa, however, does not explicitly teach that during etching of the electrode layer a pressure is from about 4mTorr to about 10mTorr, as recited in claim 15, a flow rate of the etchant gas is from about 50 standard cubic centimeters per minute to about 500 standard cubic centimeters per minute (sccm), as recited in claim 16, a source radio frequency of the dry etching is from about 600W to about 1600W, as recited in claim 17, and wherein a bias radio frequency of the dry etching is from about 40W to about 200W, as recited in claim 18.  
Yamazaki, in a similar field of endeavor teaches forming an electrode layer (18a-18d, Fig. 1B or 36a-36d, Figs. 2B and 3A-3C) on an insulation layer (16a, Fig. 1B and ¶[0081] and 35, Figs. 2B and 3A-3C and ¶[0131]) and etching the electrode layer using a dry etching process at a pressure of 14 mTorr (1.9 Pa), using at least boron chloride as an etchant with a flow rate of 60 sccm and with a source power of 450W and bias power of 100W (¶[0088]), which are all either inside of the claimed ranges or close to the claimed ranges, where it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure disclosed by Yamazaki of 14 mTorr or the source power of 450 W to fall within the claimed range since the claimed ranges and the prior art are close enough that one skilled in the art would have expected them to have the same effect (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).  This rational is further supported by Huang and Jeong, who in a similar field of endeavor, teach etching electrode layer similar to that disclosed by Matsuzawa and Yamazaki using dry etching process with source power from about 900 W to about 1600 W  (Huang, ¶[0044]), which falls within the claimed range from about 600 W to about 1600 W and with the reactor operating pressure ranging from about 10 mTorr to about 300 mTorr  (Huang, ¶[0044]) or from about 3 mTorr (0.4 Pa) to about 5 mTorr (0.7 Pa) (Jeong, ¶[0017]), which overlap the claimed range of 4 mTorr to about 10 mTorr.
Thus, since the prior art teaches all of the claimed method steps with the process parameters falling within the claimed ranges, using such steps would lead to predictable result and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the electrode etching step in the method disclosed by Matsuzawa at the pressure, the etchant flow rate and source and bias powers disclosed by Yamazaki, Huang and Jeong, as using such process parameters is known in the art and would be within the capabilities of one of ordinary skill in the art when etching electrode materials.

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (WO 2014/155691, hereinafter “Matsuzawa”, relying on the attached English translation) and Yokoyama (US 2005/0001963, hereinafter “Yokoyama”).
Regarding claim 27, Matsuzawa teaches in Figs. 22-26 (Fig. 26 shown above) a method for fabricating an organic light emitting diode display device, comprising: 
forming an inter-metal dielectric (IMD) layer (16, Fig. 22 and ¶[0104] of English translation) over a substrate (1, Fig. 26 and ¶[0017] of English translation); 
forming a metal via (17, Fig. 22 and ¶[0104] of English translation) in the IMD layer; 
forming in sequence a bottom diffusion blocking material (21a, Fig. 22 and ¶[0105] of English translation), a bottom electrode material (21b, Fig. 22 and ¶[0105] of English translation), and a top diffusion blocking material (21c, Fig. 22 and ¶[0105] of English translation) over the metal via (Fig. 22); 
patterning the top diffusion blocking material into a top diffusion blocking layer (21a, Fig. 23 and ¶[0107] of English translation); 
patterning the bottom electrode material into a bottom electrode having a trapezoidal cross-section (21b, Fig. 22 and ¶[0107] of English translation); 
patterning the bottom diffusion blocking material into a bottom diffusion blocking layer (21c, Fig. 22 and ¶[0104] of English translation); 
forming a patterned spacer layer (25, Fig. 24 and ¶[0112] of English translation); 
forming an organic material stack in the patterned spacer layer (33, Fig. 25 and ¶[0115] of English translation); and 
forming a top electrode (34, Fig. 26 and ¶[0087] of English translation) over the organic material stack (Fig. 25).  
Matsuzawa, however, does not explicitly teach that the patterned spacer layer is formed over the top diffusion blocking layer.
Yokoyama, in a similar field of endeavor, teaches in Figs. 7 through 15 (Fig. 15 shown below) forming a patterned spacer layer (15, Fig. 11B and ¶[0059]) similar to that disclosed by Matsuzawa over the top diffusion blocking layer (14c, Fig. 15 and ¶[0055]) in order to secure insulation between the laminated structure of the bottom diffusion blocking material, the bottom electrode material, and the top diffusion blocking material and the top electrode and to make a shape of the light-emitting regions in a desired shape (¶[0059]).

    PNG
    media_image2.png
    434
    644
    media_image2.png
    Greyscale


Thus, since the prior art teaches all of the claimed elements and such elements would perform in a same manner, specifically the patterned spacer layer would define a unit pixel region within the display device that meets specific design requirements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the patterned spacer layer disclosed by Matsuzawa so is formed over the top diffusion blocking layer in order to secure insulation between the laminated structure of the bottom diffusion blocking material, the bottom electrode material, and the top diffusion blocking material and the top electrode and to make a shape of the light-emitting regions in a desired shape.
Regarding claim 28 (27), the combined teaching of Matsuzawa and Yokoyama discloses wherein the top diffusion blocking layer has a trapezoidal cross-section (Matsuzawa, Fig. 25 and Yokoyama, Fig. 15).  
Regarding claim 29 (27), the combined teaching of Matsuzawa and Yokoyama discloses wherein the bottom diffusion blocking layer has a trapezoidal cross-section (Matsuzawa, Fig. 25 and Yokoyama, Fig. 15).  

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa and Yokoyama as applied to claim 27 above and further in view of Yamazaki et al. (US 2003/0197466, hereinafter “Yamazaki”).
Regarding claim 30 (27), the combined teaching of Matsuzawa and Yokoyama was discussed above in the rejection of claim 27 and includes wherein forming the patterned spacer layer comprises: 
6depositing a layer of spacer material over the top diffusion blocking layer (Matsuzawa, Figs. 11-13 and 24 and Yokoyama, Fig. 11B) and 
etching the layer of spacer material (Matsuzawa, Fig. 13 and 24 and Yokoyama, Fig. 11B).
Matsuzawa and Yokoyama, however, do not explicitly teach that etching the layer of spacer material is performed until a portion of the top diffusion blocking layer is removed.
Yamazaki, in a similar field of endeavor, teaches a method for fabricating an organic light emitting diode display device similar to that disclosed by Matsuzawa and Yokoyama that includes depositing a layer of spacer material (37, Fig. 3B and ¶¶[0138]-[0139] and [0151]) over a top diffusion blocking layer (36d, Fig. 3B and ¶[0137]) etching the layer of spacer material (Fig. 3C and ¶[0139]) until a portion of the top diffusion blocking layer is removed (Fig. 3C) in order to allow the light emitted from the organic layer to be reflected (¶[0139]) thereby improving the overall performance of the organic light emitting diode display device.
Thus, since the prior art teaches all of the claimed method steps, performing such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to etch the layer of spacer material, as disclosed by Yamazaki, until a portion of the top diffusion blocking layer is removed, in the method disclosed by the combined teaching of  Matsuzawa and Yokoyama in order to allow the light emitted from the organic layer to be reflected by the slope created at the sides of the first electrode thereby improving the overall performance of the organic light emitting diode display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829